DETAILED ACTION
	The request for a suspension of examination is denied. Suspension of examination in reissue practice is required when there is no error in the original patent, and the only change is the addition of one or more patentably distinct embodiments.  In this situation, the original design in the original reissue application must be rejoined with a divisional reissue application so as to maintain the patent rights for the original invention.  Since the original design is found to have an error appropriate for reissue (the problem with Fig. 1) neither rejoinder nor suspension of examination is needed. 
	The corrections to Figs. 1 and 8 are approved.  The rejection of the claim under 35 U.S.C. 112 is withdrawn.
The removal of the third and fourth embodiments from this application pursuant to the restriction requirement is acknowledged.
Drawings
The amendment does not comply with 37 CFR. 1.173 because the replacement drawings have not been labeled. 
Figure 1 must be labeled “AMENDED”. 
The newly added Figs. 8 through 14 must be labeled “NEW”.  See the example below:


    PNG
    media_image1.png
    184
    490
    media_image1.png
    Greyscale


Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.

Specification
The amendment does not comply with 37 CFR. 1.173.  Figures 8 through 14 and their accompanying descriptions were not present in the patent so they are new to this reissue.  Anything added to the specification during reissue must be underlined. Anything being deleted during reissue must be enclosed in brackets. 
 (1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c).

Claim Rejections - 35 USC § 251
The claim rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The replacement declaration identifies the error as a failure to include “patentably distinct segregable part of the design claimed in the original patent”.  The original patent could not have issued if it had included multiple patentably distinct inventions.  When a design patent contains more than one embodiment of the design, the embodiments must be patentably indistinct from each other.  Also, the new declaration still fails to identify a specific error, as is required.
The appropriate error for this reissue is the inconsistent appearance of Fig. 1, or the failure to include the patentably indistinct design in Figs. 8 through 14. Moreover, the statement of the error must be explicit in pointing out an error.  Only one error need be identified.  The following are some acceptable examples:
Example 1: “This reissue was filed to correct an inconsistency in the drawing disclosure.  The lose ends are longer in Fig. 1 than in the rest of the views. Corrections have been made to address this inconsistency.”
Example 2: “Applicant failed to include a patentably indistinct design wherein the end pieces are omitted from the claim.”
Conclusion
The claim is rejected under 35 U.S.C. §251.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is (571)272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh